GENERAL




 Honorable Ernert   GUI*
'Comity Attorney
 El Paa0 county
 El Paso, Texas

Dear Sir:                                   Opinion No. O-2739
                                            Re: May the commissioners'     court
                                                  eet up a county welfare of-
                                                  fice as another office and
                                                  department and appropriate
                                                  funds for the maintenance
                                                  thereof?

           Your recent request for an opinion of this          department    upon
the questions aa are harein etated has been received.

            "I have your letter   of September 24, enclosing  copy
      of Opinion Bo. o-2721,    and stating that opinion request
      No. O-2739, assign+     to my request of September 11, had
      been withdrawn ae Opinion No. O-2721 answered the ques-
      tions which I asked.

             "I have read over the Opinion No. O-2721, but do not
      find that it ane.were specifically        the question which I
      wished answered.      The Opinio? No. O-2721 etatee,        a8 I un-
      deratend it, t&at it ie permissible          to have a Juvenile
      Board and a County Welfare Board.           I would appreciate   an
      opinion from you directly        advising me whether the County
      can appropriate     money specifically      a8 set out in my re-
      quest .for an opinion.       In other words, may the County eet
      up a County Welfare office as another office and depart-
      ment, and appropriate       funds for the maintenance thereof.
      The question is not the creation         of a County Welfare
      Board, but the creation       of another office of the County
      to be referred    to as the County Welfare Office, the ap-
      pointment of a person to serve as a county employee, and
     .the appropriation     of funds for the salary and expense of
      such office.     Therefore,     before advising the,Commission-
      em' Court that it may expend these furrds, I would appre-
      ciate a specific     opinion from you a8 to whether or not
      the County my appropriate          funds for the creation    of the
      office of County Welfare officer,         and the payment of the
      salary and expenses of such office.
                                                                                              ...



Honorable         Ernest   Guim,     Page 2 (C-2739)



                  “In the request      of Mrs.   Greenhill,    referred    to in Opin-
        ion NO. 0-27.?l,       she    etatee:

              “‘We are in receipt    of word from El Pa80 County that it
        18 interested  in eetablirhing    a County Child Welfare Unit 8nd
        to participate  with the State in undertaking    ruch 8 prograa8

              “Aa stated in my letter   of September 11, regueeting   an
        opinion,  1,advised the Commisclionerr’ Court that they could
        not expend moniee to pay the ealary of atate employear.       If
        the proposed unit ie to operate aa a State office,     and the
        County ir to contribute,   then I muet requeet a further    opin-
        ion from you ae to the legality    of thie,  eince I have hereto-
        fore advired the Commireionere’ Court that ruch payment could
        not be made.

               “The request of Mrr. Greenhill       doea not meet the ie@ue
        in thia caee,     I would deeply appreciate      your adviein& urn ful-
        ly regarding thlr financial      contribution    to which rhe refera.
        It has been my understanding      heretofore,    from your opiniena,
        that before the County can expend any funds there muet be an
        exprese grant of power, aed f’urther, where one e?eaae ie pro-
        vided for carrying gut a purpare, there WI be PO ImpLIed paw-
        er to utlliee    other mean@, T am oxtramely daubtrul of the
        authority   of the Co~iarlonerel      Court, BB I have heretofore
        stated in my latter    of September 11, and before advlriag       thein
        to make any expenditure@,     X would like to have your og$nlon
        thereof.    Of cow%, I rhall be guldad by any ruling that you
        may rmka."

                  In connection with the above quoted letter,    we quote from your
first    letter      regarding the question now under conrideration    a.~ followe:

               “The Btste hae heretofore    maintained,  in $1 Prro County,
        a dirtrict   reprer~ntativa,   operating under the Child Welfara
        Act (Article    695-c, R.C.5.) all of the ralary of thir worker
        having been paid from State and Federal fundr.        The State now
        demaade that the County take over the operation       of the office
        and contribute    to the msintenence of the affice,    while the
        State will alro contribute     to the maintenance of the office.
         . . . ,I

                  Sectionr 4 end 5 of Article         695a,   Vernon’s    &otated     Civil
Statutee,         readr as followe:

              Section 4. “The Commireioneret Court of any county                     may
        appoint in raid county #even peraonm, rerident    therein,                  who
        shall nerve without compeneation and hold office during                     the
        pleamre    of the Commi~oionere' Court, who shall constitute                    a
        Child Welfare Board for the County, which Child Welfare                     Board
Honorable    Ernest    Guinn, Page 3 (O-2739)



      Shall select its own chairman.    The Child Welfare Board shell
      perform 8uch dutiee a8 may be required of it by the raid Com-
      mireioners'  Court And Board of Control in furtherance  of the
      purporer of this Act.   The County Commieeionere’ Court of any
      county m8y remove any member of euch County Welfare Board for
      jUAt   CAUAA."


             Section 5. “The Board of Control, through raid County
      Welfare Board, ahall work in conjunction         with the County Com-
      mieeionere’ Court, Juvenile Boarde, And all other officer6
      end agencier whoae purpoes ie for the protection           of the chil-
      dren dercribed    herein, and the Board of Control ir hereby au-
      thorized    to u6e and allot eny fund@, that may be rprc#.ficslly
      ApprOpriAted for ouch purpoeea, by the Legirlsture,           that may
      be neceseary    in jointly    e8tAbliehing   and maintaining,    together
      Juvenile Board of other County or City Board or other agency,
      homee, 6chooln, end institutionr         for the care, protection,      edu-
      cation and training      of the clarr of children     nought to be pro-
      tected by the provirionr       thereof.”

             Section   42   of   Article   695c,   Vernon'r   AnnotAted   Civil   BtAtutsA,
provider:

             “County child welfare boardr eztablirhed     or hereinafter
      appointed in conformity with Section 4, Act8 of 1931, ,42Ad
      Legirlature,   page 323, Chapter 194, &all     continue to func-
      tion aI provided therein.”

             Under Article 695c, Vernon’e Annotated Civil Btrtuter,          all
the rightr,     powerz, and dutler o? the divirlon      of Child Welfare of the
State Board of Control were traneferred         to the State DApArbmAt      of Pub-
lic Welfare.      It ia therefore   apparent that rfter all the righta,        POW-
em   And dutler of the DIv~AIoAA of Child Welfare of the Btrtr Board of
Control heve bAAAtranrfarred        to the Stats   DApAFtnlAnt  of Public WAlfAre,
the State DepAhUeAt       of Public Welfare ir authoricod      by 8ICtioA 5 of
WC, Aupra, to work in conjunction          with the commillionwlf      courtA,
juvenile    board8 and all other offices      and agencier whole purporo ir iOr
the protection      of the children  described.

            Under the provisionr of Section 4, Article 6p5c, rupra, the
member6 of a Child Welfare Board for A county are required to serve with-
out compensation And hold their position    during the plearure of the com-
missioners’   court.

            We have been unable to find any etatute that expreeely or by
implication  authorize6  a commissioners   COW%to create And establish
the office above meAtioned And appropriate   and expend fundA for the mAin-
teneace of such office.
                                                                 ‘-




                                       Yours   wry    truly


APPROVEDOC7!24, 1940                    GENERAL
                                 ATTORNEY     OF TEXAS

/I/   Qerald 0. Me++

A!l'TOFNEY(IENERALOFTEXAS        By   /I/   Ardall    Willlam~
                                            Ardell    William@
                                                     Awirtent

AW:BBB:M

                             OPINION
                            COMMITTEE
                            BY /e/ BWB
                              CHAIRMAN